Citation Nr: 1439112	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  10-49 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Propriety of the reduction of a disability rating from 50 percent to 10 percent for right elbow pain and degenerative joint disease with bilateral joint spurs, effective from August 1, 2010, including the issue of entitlement to an increased disability rating for right elbow pain and degenerative joint disease with bilateral joint spurs for the period since August 1, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from September 1974 to September 1977 and from January 2007 to May 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in which the RO reduced the disability rating for the Veteran's service-connected right elbow pain and degenerative joint disease with bilateral joint spurs from 50 percent to 10 percent, effective from August 1, 2010.

The Veteran testified before the undersigned at a hearing at the RO in April 2012.  A transcript of the hearing has been associated with the Veteran's claims file.  


REMAND

The Board finds that further development is necessary regarding the issue of the propriety of a reduction of a disability rating from 50 percent to 10 percent for right elbow pain and degenerative joint disease with bilateral joint spurs, effective from August 1, 2010, including the issue of entitlement to an increased disability rating for the disorder for the period since August 1, 2010.  In this case, the appeal of this reduction decision was essentially treated as a claim for an increased rating.  See December 2010 Statement of the Case; see also Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992) (holding that generally, a claim stemming from a rating reduction action is a claim for restoration of the prior rating, not a claim for an increased rating).  Although not explicitly identified as a separate issue, the RO further considered this question when it reduced the Veteran's rating from 50 percent to 10 percent and when it issued the most recent supplemental statement of the case (SSOC) in January 2011; the undersigned further took testimony on the issue at the April 2012 hearing.

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the rating reduction was initially adjudicated sua sponte after the Veteran was scheduled for a periodic examination.  As a result, no VCAA letter was furnished to the Veteran concerning the associated claim for increase.  In particular, the RO failed to provide the Veteran with notice of the elements necessary to establish entitlement to his claim for increase or information concerning the assignment of rating criteria and effective dates.  Thus, the Board finds action is required to satisfy the notification provisions of the VCAA.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007) (VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim; those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the award).

Accordingly, the agency of original jurisdiction (AOJ) must, prior to re-adjudication in accordance with this remand, issue the Veteran a supplemental notice letter that specifically addresses his claim for entitlement to an increased disability rating for right elbow pain and degenerative joint disease with bilateral joint spurs for the period since August 1, 2010, to include the information and evidence needed to substantiate the claim, as well as notification of what evidence will be obtained by VA and what evidence the Veteran is responsible for submitting.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2013); see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  The AOJ must also provide notice concerning the assignment of effective dates and rating criteria pursuant to Dingess/Hartman, supra.  After providing the required notice, the AOJ must again attempt to obtain any pertinent outstanding evidence for which the Veteran provides sufficient information and, if necessary, authorization.  See 38 U.S.C.A. § 5103A(a), (g); 38 C.F.R. § 3.159.  See also Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Veteran submitted additional evidence to the RO in support of his claim in April 2013.  The evidence consisted of records of private treatment the Veteran received in November 2012.  The evidence is potentially relevant to the issue on appeal, but no waiver of RO consideration was submitted, despite a letter sent to the Veteran in June 2014 seeking such a waiver and informing him of the need to remand the case to the AOJ if no such waiver was received.  See 38 C.F.R. § 19.37(b) (2013).  The Board cannot consider this evidence in the first instance unless the Veteran waives his right to initial review by the AOJ.  38 C.F.R. §§ 19.38(b)(3), 20.1304(c)) (2013).  Therefore, remand is required.

Additionally, the Board notes that the January 2011 VA examination was the last VA compensation examination to address the Veteran's right elbow pain and degenerative joint disease with bilateral joint spurs.  Report of that examination reflects that the Veteran complained of pain in his right elbow and numbness throughout the right upper extremity that rendered him unable to lift more than ten pounds with his right hand and caused problems in his work as a crane operator.  Physical examination revealed flexion of the right elbow to 110 degrees and full extension with pain throughout both ranges of motion.  

However, the Veteran provided testimony at the April 2012 hearing indicating that symptoms associated with his service-connected right elbow pain and degenerative joint disease with bilateral joint spurs have worsened.  Therefore, in view of this information, the Board finds that the Veteran should be afforded a VA examination to assess the current degree of disability of his right elbow pain and degenerative joint disease with bilateral joint spurs.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Board further notes that when evaluating disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated.  See 38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); Johnson v. Brown, 9 Vet. App. 7 (1996).  In VA Fast Letter 06-25 (November 29, 2006), VA's Compensation & Pension (C&P) Service noted that to properly evaluate any functional loss due to pain, examiners, at the very least, should undertake repetitive testing (to include at least three repetitions) of the joint's range of motion, if feasible.  It was determined that such testing should yield sufficient information on any functional loss due to an orthopedic disability.

The Board notes that where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  The Board notes further that statements made by the Veteran at his April 2012 hearing representative suggest that his right elbow disorder may have worsened since his last examination, which occurred more than three years ago.  In light of this evidence, therefore, a remand is required to have an examiner supplement the record with a report regarding the current severity of the Veteran's service-connected right elbow pain and degenerative joint disease with bilateral joint spurs.  See 38 U.S.C.A. § 5103A.

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must send the Veteran a VCAA-compliant notice letter requesting that he provide sufficient information and, if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record.  The AOJ must explain the type of evidence VA will attempt to obtain as well as the type of evidence that is his ultimate responsibility to submit.  The Veteran must be specifically provided with notice concerning the information and evidence needed to substantiate the claim for increase.  

2.  The AOJ must schedule the Veteran for a VA examination and advise him that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2013).  The claims folder must be made available to the examiner and reviewed in conjunction with the examination.  A complete rationale for any conclusions reached must be included.

Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  The examiner must review all pertinent records associated with the claims file and comment on the current severity of the Veteran's service-connected right elbow pain and degenerative joint disease with bilateral joint spurs.  The examiner must address all signs and symptoms necessary for rating the Veteran's service-connected right elbow disability under the applicable rating criteria.  A complete rationale must be given for all opinions and conclusions expressed.

Clinical findings must also include whether, during the examination, there is objective evidence of pain on motion of the Veteran's right elbow (if pain on motion is present, the examiner must indicate at which point pain begins); weakness, excess fatigability, and/or incoordination associated with the elbow; and whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups or with repeated use.  

3.  The AOJ must ensure that the examination report complies with this remand and the questions presented in the examination request.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After undertaking any other development deemed appropriate, the AOJ must re-adjudicate the issue of the propriety of a reduction of a disability rating from 50 percent to 10 percent for right elbow pain and degenerative joint disease with bilateral joint spurs, effective from August 1, 2010, including the issue of entitlement to an increased disability rating for right elbow pain and degenerative joint disease with bilateral joint spurs for the period since August 1, 2010.  The evidence submitted by the Veteran and received by the RO in April 2013 must be considered.  If any benefit sought is not granted, furnish the Veteran and his representative with a SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



